Citation Nr: 0609295	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected traumatic arthritis of 
the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left knee trauma, status post 
arthrotomy, with excision of exostosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to March 
1980.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In March 2001 the RO 
denied the veteran's claim for an increased evaluation in 
excess of 10 percent for left knee disability characterized 
as residuals of left knee trauma, status post arthrotomy with 
excision of exostosis.  In a subsequent rating decision 
issued in the November 2001, the RO granted a separate, 10 
percent, initial evaluation for traumatic arthritis of the 
left knee, effective October 20, 2000.  The Board Remanded 
the claims in January 2004.  The claims now return to the 
Board for appellate review.  

During the pendency of this appeal, the veteran submitted a 
claim for service connection for chronic pain syndrome in 
December 2001.  That claim was denied by a rating decision 
issued in September 2002.  The claims files before the Board 
do not reflect that the veteran disagreed with this denial.  
In May 2005, the veteran submitted additional claims, 
including claims of entitlement to service connection for a 
left ankle disorder, headaches, dizziness, bilateral pes 
planus, and a claim for an increased evaluation for service-
connected low back strain.  These claims were adjudicated in 
a rating decision issued in January 2006.  The claims files 
before the Board do not reflect that the veteran has 
disagreed with any aspect of that rating decision, although 
the time period allowed by statute for such disagreement has 
not yet expired.  These issues are not before the Board for 
appellate review at this time.  


FINDINGS OF FACT

1.  The veteran's disability due to traumatic arthritis is 
manifested by radiologic evidence of arthritis, an antalgic 
gait and use of a cane, and noncompensable limitation of 
motion, but the veteran's knee is the only major joint 
affected by the service-connected traumatic arthritis.

2.  The veteran's disability due to residuals of left knee 
trauma, status post arthrotomy with excision of exostosis, is 
manifested by asymptomatic scars, pain with range of motion 
beginning at 90 degrees, and a defect of the patella 
resulting from partial patellectomy, but there is no evidence 
of instability, subluxation, or other knee impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected traumatic arthritis, left knee, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of left knee trauma, status 
post arthrotomy with excision of exostosis, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of the 20 percent combined evaluation currently 
assigned for his left knee disabilities given the initial 10 
percent evaluation for traumatic arthritis, together with the 
10 percent evaluation in effect for residuals of left knee, 
status post arthritis knee, with excision of exostosis, under 
Diagnostic Codes 5257 and 5260.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, when the RO received the claim for an increased 
evaluation for service-connected left knee disability in 
October 2000, the VCAA had not yet been enacted.  Since that 
time, the veteran has been provided with a January 2004 
letter from the Appeals Management Center (AMC) which set out 
a summary of each of VA's duties to the veteran under the 
VCAA, and a letter issued in August 2005 by the RO.  The 
letter from the RO addressed both issues before the Board in 
this appeal.  The letter advised the veteran of the types of 
evidence VA would obtain, the types of evidence VA would 
obtain if identified by the veteran, the types of evidence 
required to substantiate the claim, the status of the claim, 
and the period of time the veteran would be afforded for 
identifying or submitting additional evidence, among other 
information.  This letter discussed each of the factors 
defined in Pelegrini.

The rating decisions issued in this case, including in 
January 1999 and November 2001, have set forth some of the 
criteria for evaluating knee disabilities.  The statement of 
the case (SOC) issued in September 2002 addressed the 
criteria for a knee disability evaluation in excess of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 
and that SOC also provided the veteran with the full text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.

A September 2005 supplemental statement of the case (SSOC) 
again explained the criteria for an evaluation in excess of 
10 percent for post-traumatic arthritis, left knee, under DC 
5010.  In the SOC issued in September 2005, the RO addressed 
the claim for an increased evaluation in excess of 10 percent 
for left knee trauma, status post arthrotomy with excision of 
exostosis, and provided the text of DCs 5257 and 5261, among 
other regulations and DCs.  This SOC set forth the complete 
text of 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA.  

The Board's January 2004 remand discussed the provisions of 
the VCAA generally and discussed the specific evidence 
required to substantiate the veteran's claims for an 
increased evaluation under each of the diagnostic codes used 
to evaluate his left knee disability.  Thereafter, the 
veteran was again afforded VA examination, VA clinical 
records were obtained, and the veteran was again afforded the 
opportunity to submit additional evidence.  

The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran has been obtained, and the 
veteran has had an opportunity to testify before the Board, 
although he declined his right to present testimony at a 
hearing.  The veteran has been afforded VA examinations in 
May 2001 and in May 2005.  The duty to assist the veteran to 
develop evidence to substantiate his claim has been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, including in January 2004 and in August 2005, as well 
as the multiple notices to the veteran of the provisions of 
38 C.F.R. § 3.159, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the portion of this 
appeal addressed in this decision.  Mayfield, supra.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased initial rating and 
an increased rating, but he was not provided with notice of 
the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for an increased 
initial rating for traumatic arthritis of the left knee and 
an increased rating for residuals of left knee trauma, 
status post arthrotomy, with excision of exostosis, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot.  

Law and regulations applicable to claims for increased 
initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

With an initial grant of service connection, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the initial assignment of a 
separate initial evaluation for traumatic arthritis, the 
Board will follow the mandates of the Fenderson case in 
adjudicating this claim. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Symptomatology of the same disability may 
be separately rated under a separate applicable diagnostic 
code unless that symptomatology is duplicative of or 
overlapping with the symptomatology already evaluated under 
another diagnostic code which has been used to evaluate the 
disability.

The veteran's current left knee disability has been evaluated 
as 10 percent disabling on the basis of residuals of left 
knee trauma, for many years.  Disability due to a chipped 
patella has been evaluated by analogy to removal of a 
meniscus, under DC 5259, and more recently has been 
characterized as status post arthrotomy, with excision of 
exostosis, and evaluated as 10 percent disabling under DCs 
5257-5260.  During the pendency of this appeal, an 
additional, separate compensable initial evaluation of 10 
percent for traumatic arthritis under DC 5010 was assigned 
effective from October 20, 2000. 

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.

A 10 percent evaluation based on x-ray evidence may not be 
combined with ratings based on limitation of motion. DC 5003.  
Traumatic arthritis is evaluated using the criteria for 
evaluating degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.

Under the provisions of 38 C.F.R. § 4.71a, DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

Under DC 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
DC 5258.   

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 9-
98.

Facts and analysis

A May 2000 VA outpatient treatment record reflects that the 
possibility of a total knee replacement was discussed with 
the veteran.  The provider explained that the veteran was too 
young for this type of surgery, and suggested further efforts 
with conservative therapy, exercise, physical therapy, pain 
management, and injections.  

In July 2000, a left knee diagnostic arthroscopy was 
performed because the veteran reported pain with ambulation 
or other exercise.  The undersurface of the patella disclosed 
grade II/grade III chondromalacia, which was debrided.  The 
meniscus and anterior cruciate ligament were intact.  There 
was some early grade I/grade II chondromalacia of the lateral 
tibial plateau.

Treatment notes dated in August 2000 and September 2000 
reflect that the veteran complained of knee pain, worse since 
the July 2000 arthroscopy.  Magnetic resonance imaging (MRI) 
conducted in August 2000 disclosed edema within the 
articulating cartilage for the lateral patellar facet.  
Radiologic examination conducted in September 2000 disclosed 
mild irregularity of the subchondral cortex in the patella.  
On an attempt at physical therapy evaluation in November 
2000, the veteran complained of pain "all over" the knee 
and jumped with any slight motion; further evaluation of his 
left knee pain was not possible.

On VA examination conducted in May 2001, the veteran used a 
cane.  He had an antalgic gait pattern.  There were multiple 
well-healed scars, including arthroscopy scars and a lateral 
incision 8 centimeters in length, as well as a scar over the 
inferior patellar area.  The left knee was moderately tender 
to the touch.  There was 1+ effusion.  Range of motion was 
from 0 degrees of extension to 85 degrees of flexion, with 
range of motion limited to 85 degrees by pain and stiffness.  
There was crepitation in the patellofemoral joint and the 
tibial femoral joint.  Ligamentous examination was normal.  
Radiologic examination disclosed post-traumatic changes and 
osteoarthritis with chondral lesions in the left knee.

May 2001 private outpatient treatment notes described 
significant patellofemoral pain and crepitation.  The 
provider concluded that conservative treatment for 
patellofemoral pain syndrome with patellofemoral arthritis 
had failed, and the only available options for salvaging the 
veteran's left knee was either a patellectomy or a patellar 
tubercle elevation.  The provider noted that the multiple 
scars over his knee presented an increased risk for wound 
healing. 

In a statement submitted by the veteran's representative in 
October 2002, the veteran stated that he was having more 
difficulty working and frequently missed work or had to leave 
work early as a result of his service-connected disabilities.

VA examination conducted in May 2005 disclosed that the 
veteran walked fairly swiftly with an antalgic gait, and used 
a cane in the right hand.  The examiner described several 
scars on the left knee in some detail.  The examiner stated 
that none of the scars were associated with neuroma 
formation, elevation or depression, underlying tissue damage 
or other symptoms.  There was a mild effusion.  There was a 
palpable defect of the lateral patellar facet area with 
partial patellectomy.  There was no instability to varus or 
valgus stress testing.  Lachman's and McMurray's testing was 
negative.  Range of motion was from 0 degrees of extension to 
120 degrees of flexion with pain beginning at 90 degrees of 
flexion.  There was mild atrophy on the left.  There was some 
increased fatigability secondary to pain and weakness, but no 
evidence of recurrent subluxation or lateral instability or 
patellofemoral instability.  The examiner stated that the 
ligaments and bony compartments were stable. The examiner 
found no incoordination, and opined that there were no 
incapacitating episodes or effect on the veteran's usual 
occupation or daily activities.  

The examiner concluded that the veteran had predominately 
patellofemoral arthritis with little relief of pain.  The 
examiner essentially opined that the two diagnoses under 
which the veteran was evaluated for VA purposes were 
essentially the same diagnosis.  The examiner opined that the 
symptoms the veteran had were due to arthritis of the 
patellofemoral joint which was directly related to the trauma 
to the left knee.  The examiner stated that the veteran had 
significant functional impairment of the left knee because of 
pain, even though his motion was excellent.  

1.  Claim for increased initial evaluation, post-traumatic 
arthritis, DC 5010

Under the terms of DC 5010, an evaluation in excess of 10 
percent for arthritis is not available unless more than one 
joint is involved, in the absence of compensable limitation 
of motion.  The left knee arthritis for which service 
connection has been granted does not involve any other joint, 
therefore, an initial evaluation in excess of 10 percent is 
not available under DC 5010 by its terms.  

The Board has considered whether the assigned 10 percent 
evaluation should be increased based on consideration of pain 
under 38 C.F.R. §§ 4.45 or 4.59.  However, as discussed 
below, the veteran's examinations have been negative for any 
impairment of the knee due to instability, subluxation, or 
the like, so it appears that consideration of pain is the 
basis of the separate, compensable, 10 percent evaluation 
under DC 5257.  Thus, an increased evaluation under DC 5010 
in excess of 10 percent based on pain is not warranted.

The Board has considered whether the veteran is entitled to a 
separate, compensable evaluation for limitation of motion, 
rather than the 10 percent evaluation currently assigned 
under DC 5010 for noncompensable limitation of motion.  
However, the evidence establishes that the veteran is able to 
extend the left leg using the left knee to 0 degrees of 
extension.  That range of extension is defined by regulation 
as normal knee extension, and is not compensable.  DC 5261.  

The veteran is able to flex his left knee to 120 degrees with 
pain, and to 85 to 90 degrees without pain.  Limitation of 
range of flexion to 85 degrees is not compensable.  DC 5260; 
38 C.F.R. § 4.71, Plate II.  Thus, the veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
post-traumatic arthritis.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of the 10 percent evaluation 
currently assigned under DC 5010 by considering his 
symptomatology under a different diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran 
is not entitled to evaluation under DC 5259, which warrants a 
20 percent evaluation for a symptomatic meniscus removal, 
because there is no medical evidence that a meniscus has been 
removed.  The veteran's scars have been described by each VA 
examiner as asymptomatic, and the veteran has not raised any 
contention that any scar is symptomatic.  Therefore, the 
evidence does not support assignment of a separate, 
compensable evaluation for a skin or scar disability, and 
there is no indication that Remand for consideration of such 
evaluation is required.  

The preponderance of the evidence is against a determination 
that the evidence is in equipoise to warrant an initial 
evaluation in excess of 10 percent for post-traumatic 
arthritis.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.

2.  Claim for an increased evaluation in excess of 10 percent 
under DCs 5257-5260

The evidence establishes that the veteran has no lateral 
instability, no giving way of the left knee, and there is no 
medical evidence of subluxation or other impairment addressed 
in the criteria of DC 5257.  As noted above, the veteran does 
not have any compensable limitation of motion that would 
warrant a separate compensable evaluation under DC 5260.  
These are the DCs the RO currently uses to rate the 
disability.

The Board further notes that DC 5257 does not provide for 
compensation based upon limitation of motion, but, rather, 
encompasses the residuals of injury, including factors such 
as pain and instability.  See VAOPGCPREC 9-98; VAOPGCPREC 23-
97.  As the veteran has no impairment of the left knee 
addressed in the criteria under DC 5257 other than pain, the 
Board concludes that the 10 percent evaluation currently 
assigned is based on the veteran's pain.  

The evidence establishes that the veteran has had various 
surgeries and other types of treatment in an attempt to 
decrease his left knee pain.  The veteran may establish 
entitlement to an evaluation in excess of 10 percent for his 
left knee disability if the objective manifestations of pain 
warrant a finding that the veteran has moderate impairment, 
even though there are no objective manifestations of 
recurrent subluxation or instability.  The Board notes that 
the veteran uses a cane for ambulation, which the examiner 
noted was primarily to unload the left knee, that is, to take 
the pressure off of it to decrease pain.  The veteran's 
primary symptom is pain.  The Board finds that the 10 percent 
evaluation under DC 5257, when considered in light of the 
separate, 10 percent evaluation for arthritis, is 
appropriate.  Although the evidence establishes that the 
veteran has continuing pain, and may require further left 
knee surgery, possibly even complete left knee replacement, 
the consideration of those future possibilities does not 
warrant an increased evaluation under DC 5257 at this time.  
The Board further acknowledges that consideration of pain and 
assignment of an evaluation under the appropriate regulations 
based on consideration of pain is, at least in part, a matter 
of judgment.  In this case, the objective manifestations of 
the veteran's left knee disability reflect that he is able to 
walk with a cane, able to continue working full-time at a 
somewhat sedentary job, although with some increased absence 
due to left knee disability, and that he remains able to 
conduct normal activities of daily living.  It is the Board's 
judgment that the objective manifestations of pain, in the 
absence of instability, giving way, or other knee impairment, 
do not currently warrant an evaluation in excess of 10 
percent under DC 5257-5260, since a separate, compensable, 10 
percent evaluation is also in effect under DC 5010. 

The 10 percent evaluation assigned under DC 5257 is based on 
the veteran's complaints of pain, with no manifestations of 
instability or giving way of the left knee.  Although 
evaluation of the same symptoms under different diagnostic 
codes is precluded by 38 C.F.R. § 4.14, and it appears that 
the separate, compensable, 10 percent evaluation for post-
traumatic arthritis has been assigned for these same 
symptoms, the Board does not disagree with the RO's 
assignment of that separate evaluation, but finds that the 
assignment of that separate, compensable evaluation is 
evidence against increasing the 10 evaluation assigned under 
DC 5257 for residuals of left knee trauma, status post 
arthrotomy, with excision of exostosis.

The Board has considered whether any other diagnostic code or 
criteria used to evaluate knee disability is applicable to 
warrant an evaluation in excess of 10 percent for the left 
knee disability at issue here.  The veteran's left knee 
disorder is not shown to include ankylosis, impairment of the 
tibia and fibia or genu recurvatum.  38 C.F.R. § 4.71a, DCs 
5256, 5262, 5263.  The Board is unable to find any symptoms 
or manifestation of left knee disability which has not been 
considered as part of the evaluation currently assigned under 
DCs 5010 and 5257-5260, so as to warrant application of any 
other diagnostic code.  

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his left knee disability.  While he clearly 
complains of recurrent pain, the veteran has not identified 
any specific disability factors which are not encompassed in 
the schedular rating criteria for knee disability.  The Board 
has considered whether the evidence discloses left knee 
disability factors which may be considered to be exceptional 
or unusual in light of the VA Rating Schedule, but finds no 
such evidence.  The veteran has not required hospitalization 
for left knee disability during the pendency of this appeal, 
although he has required outpatient surgery on several 
occasions.  The veteran's complaints of pain are encompassed 
in the schedular criteria.  The evidence is unfavorable to a 
finding of exceptional left knee limitation beyond that 
contemplated by the schedular rating criteria.  In the 
absence of a claim for an extraschedular evaluation, and in 
the absence of evidence of exceptional or unusual disability 
factors, a remand for consideration of an extraschedular 
evaluation for service- connected left knee disability is not 
required.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).

The claims for an increased initial evaluation in excess of 
10 percent for post-traumatic arthritis and for an increased 
evaluation in excess of 10 percent for residuals of left knee 
trauma, status post arthrotomy, with excision of exostosis, 
are denied.  


ORDER

The appeal for an increased initial evaluation in excess of 
10 percent for service-connected traumatic arthritis of the 
left knee is denied.

The appeal for an evaluation in excess of 10 percent for 
service-connected residuals of left knee trauma, status post 
arthrotomy, with excision of exostosis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


